Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
STEVEN and SUSAN SCOWN,                        )                      No. 08-05-00090-CV
)
                                    Appellants,                       )                             Appeal from
)
v.                                                                          )                       394th District Court
)
ARTHUR “VAN” NEIE, JR. and                        )                  of Brewster County, Texas
SUE LYNN NEIE,                                              )
                                                                             ) (TC# 2004-02-B8086-CV)
                                    Appellees.                        )

MEMORANDUM OPINION

            This appeal is before the court on its own motion for determination of whether it should be
dismissed for want of prosecution.  Finding that the Appellants have failed to file a brief or respond
to our inquiry letter, we dismiss the appeal.
FACTS
            On October 26, 2005, this Court informed Appellants by letter that their brief was past due
and no motion for extension of time had been filed.  The Court advised Appellants that their appeal
would be dismissed unless they responded within ten days and provided a reason why the appeal
should be continued.  See Tex.R.App.P. 38.8.  No reply has been filed.
            This Court possesses the authority to dismiss an appeal for want of prosecution when
appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for
such failure.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63
(Tex.App.--San Antonio 1998, no writ).  We have given notice of our intent to do so, requested a
response if a reasonable basis for failure to file the brief exists, and have received none.  We see no
purpose that would be served by declining to dismiss this appeal at this stage of the proceedings. 
Pursuant to Tex.R.App.P. 42.3(b), 42.3(c), and 38.8(a)(1), we dismiss the appeal for want of
prosecution.


December 8, 2005                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.